Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20050132264 to Joshi.

Regarding claim 1,
Joshi teaches a method comprising:  
receiving, at a first computing device, first data in a first format via a first interface using a first protocol; converting, by the first computing device, the first data into second data of a second format; outputting, by the first computing device, the second data in the second format to a second computing device via a second interface using a second protocol (abstract, ¶ 4-5, 18-23, fig. 1, receiving, converting, data into different format; outputting data in converted format to rendering device); 

receiving, by the first computing device, third data in a third format via a third interface using a third protocol; converting, by the first computing device, the third data into fourth data of a fourth format; and outputting, by the first computing device, the fourth data in the fourth format to a third computing device via the second interface using a fourth protocol (abstract, ¶ 4-5, 18-23, fig. 1, receiving, converting, data into different format; outputting data in converted format to rendering device).
Regarding claim 2,
Joshi teaches:
wherein outputting the second data in the second format to the second computing device includes: outputting the second data to a display device (fig. 1, ¶ 18-23).

Regarding claim 3,
Joshi teaches:
wherein outputting the second data in the second format to the second computing device includes: outputting the second data to the second computing device using a high definition multimedia interface protocol (¶ 32, HD output).

Regarding claim 8,
Joshi teaches:
wherein receiving the third data in the third format includes: receiving the third data via an Open Systems Interconnect protocol (¶ 18, WAN protocols).

Regarding claim 9,
Joshi teaches:
wherein receiving the third data in the third format includes: receiving the third data via an IEEE 802.3 protocol (¶ 51, ethernet).

Regarding claim 10,
Joshi teaches:
wherein outputting the second data includes, outputting the second data to the second computing device via the second interface to a display device using a high definition multimedia interface protocol (¶ 32, HD output); wherein receiving the third data includes, receiving the third data via the third interface using an Open System Interconnect protocol (e.g. WAN protocols, ¶ 18); and wherein outputting the fourth data includes, outputting the fourth data to the third computing device via the second interface using an IEEE 802.11 protocol (¶ 51, ethernet).


Regarding claim 11,
Joshi teaches:
wherein the second computing device and the third computing device are separate devices (fig. 1).

Regarding claim 12,
Joshi teaches:
wherein the first protocol is different from the third protocol (¶ 17-21, dial-up, high speed cable modem, DSL, satellite, HD).

Regarding claim 13,
Joshi teaches:
wherein the second protocol is different from the first protocol and the third protocol (¶ 17-22, wireless vs dial-up, high speed cable modem, DSL, satellite, HD).

Regarding claim 14,
Joshi teaches:
wherein the fourth protocol is different from the first protocol and the third protocol (¶ 20, e.g. bluetooth).

Regarding claim 15,
Joshi teaches:
wherein the second protocol and the fourth protocol is a same protocol (¶ 20, e.g. bluetooth).





Regarding claim 16,
Joshi teaches a computing device, comprising: 

a first interface configured to receive first data in a first format using a first protocol (fig. 1, ¶ 51, e.g. ethernet); 

a second interface configured to output data (fig. 1, output to devices); 

a third interface configured to receive third data in a third format using a third protocol (fig. 1, ¶ 51, ¶ 17-21, dial-up, high speed cable modem, DSL, satellite, HD, etc); 

a processor configured to: 

convert the first data into second data of a second format; output the second data in the second format to a second computing device via the second interface using a second protocol (abstract, ¶ 4-5, 18-23, fig. 1, receiving, converting, data into different format; outputting data in converted format to rendering device); 

convert the third data into fourth data of a fourth format; and output the fourth data in the fourth format to a third computing device via the second interface using a fourth protocol (abstract, ¶ 4-5, 18-23, fig. 1, receiving, converting, data into different format; outputting data in different converted format to rendering device).

Regarding claim 17,
Joshi teaches:
wherein the first protocol is different from the third protocol (¶ 17-21, 51, e.g. dial-up, high speed cable modem, DSL, satellite, HD, wireless).

Regarding claim 18,
Joshi teaches:
wherein the second protocol is different from the first protocol and the third protocol (¶ 17-22, e.g. wireless vs dial-up, high speed cable modem, DSL, satellite, HD).



Regarding claim 19,
Joshi teaches:
wherein the fourth protocol is different from the first protocol and the third protocol (¶ 20, e.g. Bluetooth; see ¶ 17-21, 51, fig. 1).

Regarding claim 20,
Joshi teaches: 
wherein the second protocol and the fourth protocol is a same protocol (¶ 17-21, 51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi.





Regarding claim 5,
Joshi discloses outputting data in wireless format (¶ 16-20) but does not expressly indicate the particular format is 802.11. Official Notice is taken that 802.11 is a well-known format and expedient in the art. Therefore, it would have been obvious to include “wherein outputting the second data in the second format to the second computing device includes: outputting the second data to the second computing device using an IEEE 802.11 protocol” with Joshi since Joshi discloses the use of wireless protocol and 802.11 is a ubiquitous wireless protocol. 
Claims 6-7 are addressed by similar rationale as claim 5.

Regarding claim 4,
Joshi fails to teach wherein outputting the second data in the second format to the second computing device includes: outputting the second data to the second computing device using a universal serial bus protocol. However, Official Notice is taken that USB is a well-known expedient in the art useful for data delivery. Therefore, it would have been obvious to include “wherein outputting the second data in the second format to the second computing device includes: outputting the second data to the second computing device using a universal serial bus protocol” with Joshi.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445